Citation Nr: 1517315	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  13-18 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant



ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION


The Veteran served on active duty from March 1970 to October 1971. He served in combat operations in Vietnam between July 1970 and July 1971. The claimant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

At the July 2014 video-conference hearing, the undersigned noted the issue on appeal and engaged in a colloquy with the claimant toward substantiation of the claim. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A transcript of the hearing is in the claims file.

The claimant waived her right to have the RO consider evidence prior to a Board decision. See July 2014 Correspondence.

This appeal was processed using the Veterans Benefits Management System (VBMS), a paperless claims processing system.



FINDING OF FACT

According the benefit of the doubt to the appellant, the Veteran's death was due to exposure to herbicides in Vietnam.


CONCLUSION OF LAW

The criteria for entitlement to service connection for cause of death have been met. 38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The claimant contends that the Veteran's fatal cancer resulted from in-service herbicide exposure. See July 2014 Hearing Transcript and June 2013 Substantive Appeal. The claim is granted.

Dependency Indemnity and Compensation (DIC) benefits may be paid to a veteran's surviving spouse when a veteran dies of a service-connected disability. 38 U.S.C.A. § 1310 (West 2014). A veteran "dies of a service-connected disability" if the disability was the principal or a contributory cause of death. 38 C.F.R. § 3.312 (2014). The principal cause of death is a "disability, singly or jointly with some other condition, [that] was the immediate or underlying cause of death or was etiologically related thereto." 38 C.F.R. § 3.312(b). A contributory cause of death "contributed substantially or materially" to the death, combined to cause death, or aided or lent assistance to the production of death. 38 C.F.R. § 3.312(c).

Service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Entitlement to service connection may be established on a direct basis with evidence showing (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement). See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); C.F.R. § 3.303(a).

The evidentiary requirements for establishing entitlement to service connection are more relaxed for the diseases listed in 38 C.F.R. § 3.309(e). Section 3.303(e) provides that when exposure to herbicide agents is established during active service, diseases associated with herbicide exposure that manifest at any date, however remote, after service are entitled to service connection, unless they are clearly attributable to causes unrelated to service ("intercurrent causes"). See 38 C.F.R. § 3.307(d). Veterans who served in Vietnam between January 9, 1962 and May 7, 1975 are presumed to have been exposed to herbicide agent during service. 38 C.F.R. § 3.307(a)(6).

The Veteran's death certificate lists the cause of death as "acute myelocytic leukemia," which is referred to as Acute Myelogenous Leukemia (AML) in his medical records. This is not one of the chronic diseases listed in 38 C.F.R. § 3.309(e).

In February 2012, a VA examiner reviewed the Veteran's file and noted that there are many different reasons for the development of AML, but the majority of causes have no association between genetic predisposition, radiation therapy, or chemical exposure. But the examiner noted that there is some evidence that exposure to benzene may be related to the development of AML. The examiner opined that unless the Veteran was exposed to high levels of benzene while on active duty, it was less likely as not that his exposure to Agent Orange lead to his AML.

In October 2012, the Veteran's private oncologists (Dr. Mounzer Agha and Jacquelyn R. Sorg, PA-C) opined that the Veteran's AML was due to his military service, specifically exposure to Agent Orange. They noted that Agent Orange contains dioxin and benzene, which are carcinogens associated with hematologic malignances. Excessive exposure to dioxin has been linked to an increase in leukemia in men. They thus opined that it was at least as likely as not that the Veteran's development of AML was related to his exposure to Agent Orange during his military service in Vietnam.

The private opinion is based on clinical findings as well as on a history of treating the Veteran. See Private Medical Records; July 2014 Hearing Testimony. In addition, the private treatment providers` provide a clear rationale to support their opinion that the Veteran's cancer, which was the primary cause of his death, was related to his service.

Because the Veteran served in the Republic of Vietnam between July 1970 and July 1971, he is presumed to have been exposed to herbicides during service. See DD 214.

The evidence is in relative equipoise. The benefit-of-the-doubt rule applies and service connection for cause of death due to AML is granted. See 38 C.F.R. 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


(ORDER ON NEXT PAGE)


ORDER

Service connection for the cause of the Veteran's death is granted.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


